DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim 1 contains limitations which are deemed to invoke 35 USC 112f including:
“conveying means for advancing a web of packaging material along an advancement path” – This is deemed to be a series of rollers, including #25, 27 and 29, among potentially others.
“filling means for continuously filling the tube formed by the tube forming device with a pourable product” – This is deemed to be a filling tube and associated structures.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a package forming unit adapted to form and seal the packages from the, in use, advancing tube” in claim 1.
The term “unit” is a generic placeholder term, and the “adapted to” claim language is reciting a function in the same way that the word “for” would.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a package forming unit adapted to form and seal the packages from the, in use, advancing tube” (claim 1) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification, notably pg. 7 lines 12-18 recite “forming unit 17 comprises: a plurality of operative assemblies (not shown) and a plurality of counter-operative assemblies (not shown) for forming packages 2; and a conveying device (not shown) adapted to advance the operative assemblies and the counter-operative assemblies along respective conveying paths” as making up the “package forming unit”.  However none of these terms are descriptive of what exactly the “package forming unit” is.  As such, the metes and bounds of the “package forming unit limitation” is unclear.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-17 are rejected for containing the same indefinite subject matter as rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-2, 5-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghirardello (PG Pub 2014/0196407 A1) in view of Runge (US Patent 3,324,621).
Regarding claim 1, Ghirardello discloses a packaging apparatus (1; figs. 1-3) for forming a plurality of sealed packages (9) filled with a pourable product (paragraph 38) comprising: 
conveying means (5, paragraph 41, rollers of 13) for advancing a web of packaging material along an advancement path; 
an isolation chamber (21) separating an inner environment from an outer environment; 
a tube forming device (7; paragraph 40-41 – “forming stations”, “forming assemblies”) extending along a longitudinal axis, being at least partially arranged within the isolation chamber and being adapted to form a tube (10) from the, in use, advancing web of packaging material, wherein the conveying means are also adapted to advance the tube formed by the tube forming device along a respective tube advancement path (paragraphs 36, 41); 
a sealing device (8; paragraph 36) at least partially arranged within the isolation chamber (paragraph 52) and being adapted to longitudinally seal the tube formed by the tube forming device (paragraph 108); 
a support structure (20; paragraphs 42, 62; fig. 1) carrying at least the tube forming device (20 at least indirectly holds the position of forming device 7); 
12) for continuously filling the tube formed by the tube forming device with a pourable product (paragraph 38); 
a package forming unit (23, 36; paragraphs 56-61) adapted to form and seal the packages from the, in use, advancing tube formed by the tube forming device and filled by the filling means.

Ghirardello discloses a support structure (20; paragraphs 42, 62; fig. 1) carrying at least the tube forming device (20 at least indirectly holds the position of forming device 7), but fails to disclose the packaging apparatus being characterized in that the support structure comprises at least one support column at least indirectly carrying the tube forming device and extending parallel to the longitudinal axis of the tube forming device.
However, Runge teaches the packaging apparatus (fig. 1) being characterized in that the support structure (11, 12, 13, 14) comprises at least one support column (12, 13) at least indirectly (12, 13 support 31 via 14 and 24 directly; figs. 1-2) carrying the tube forming device (31 and/or 24) and extending parallel to the longitudinal axis of the tube forming device (Tube forming device operates and generally is positioned in a vertical direction, which is also true in Ghirardello, which is parallel to the vertical support columns).
Given the teachings of Runge, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to incorporate the vertical support column(s) of Runge with the support structure and tube forming device of Ghirardello.  Ghirardello is concerned with the problem of having the various elements 

Regarding claim 2, Ghirardello as modified by Runge above discloses a base support structure (Ghirardello – 26, 27) housing the package forming unit (Ghirardello - 23, 36; figs. 1-2) and carrying the isolation chamber (Ghirardello - 21); wherein the support column (Runge – 12, 13) is carried by the base support structure and extends perpendicular away from the base support structure (Runge – #12, 13 extends perpendicular away from its own base support structure #10 as seen in fig. 1).

Regarding claim 5, Ghirardello as modified by Runge above discloses wherein the support structure (Ghirardello - 20; Runge - 11, 12, 13, 14) also comprises a coupling assembly (Runge - 14, 30 and/or 20) coupled to the support column (Runge – 12, 13) and to the tube forming device (Runge - 31 and/or 24) such that the support column indirectly carries the tube forming device.

Regarding claim 6, Ghirardello as modified by Runge above discloses wherein the support structure (Ghirardello - 20; Runge - 11, 12, 13, 14) comprises plural support columns (Runge - 12, 13) that are parallel to one another, wherein the coupling assembly (Runge - 14, 30 and/or 20) is coupled to at least a pair of the support columns.

Regarding claim 7, Ghirardello as modified by Runge above discloses wherein the tube forming device (Ghirardello - 7; Runge – 31 and/or 24) is centered with respect to the pair of the support columns (Runge - 12, 13, fig. 1) coupled to one another by the coupling assembly (Runge - 14, 30 and/or 20).

Regarding claim 8, Ghirardello as modified by Runge discloses wherein the support structure (Ghirardello - 20; Runge - 11, 12, 13, 14) further comprises a stabilizing assembly (Runge – #15-19) for mechanically stabilizing the support column (col. 4 lines 1-6).
Given the teachings of Runge, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the stabilizing assembly of Runge with the combination of Ghirardello as modified by Runge.  Doing so would allow a user to easily assembly and disassemble or reposition the support columns as needed while otherwise holding it in a stable position when required.

Regarding claim 9, Ghirardello as modified by Runge above discloses wherein the stabilizing assembly (Runge – #15-19) comprises at least one main support bar Runge – 16) bring connected to the support column (Runge – 12, 13), having an extension transversal to the support column (Runge – fig. 1, #16 runs left to right and column runs up and down) and being at least indirectly carried by a base support structure (Runge – 10) of the packaging apparatus.

Regarding claim 10, Ghirardello as modified by Runge above discloses wherein the support column (Runge – 12, 13) also carries at least a portion of the sealing device (Ghirardello – 8; Runge - 38).

Regarding claim 11, Ghirardello discloses a sterilization unit (paragraph 51) adapted to sterilize the web of packaging material at a sterilization station upstream of the tube forming device (7) along the advancement path (paragraphs 102-106; web 3 is noted as being sterilized and then passes through stations 6, 7 and 8).

Regarding claim 13, Ghirardello as modified by Runge above discloses wherein the support column (Runge – 12, 13) is arranged within the isolation chamber (Ghirardello - 21).  Given that the support column(s) (Runge – 12, 13) support the tube forming device (Ghirardello – 7; Runge - 31 and/or 24) and the tube forming device (Ghirardello – 7) is arranged within the isolation chamber (Ghirardello - 21), the combination is deemed to disclose that the support column (Runge – 12, 13) is arranged within the isolation chamber (Ghirardello – 21).

Regarding claim 14, Ghirardello discloses wherein the tube forming device (7; paragraph 40-41 – “forming stations”, “forming assemblies”) comprises at least two forming ring assemblies (paragraph 41 – “forming assemblies 13 comprise respective numbers of rollers defining respective compulsory packaging material passages, the respective sections of which vary gradually from a C shape to a substantially circular shape”), each of which extends within a respective plane, wherein the respective planes are parallel and spaced apart from one another (fig. 3).

Regarding claim 15, Ghirardello discloses forming ring assemblies (see claim 14 rejection above), but fails to disclose each one of the forming ring assemblies is connected to at least a respective connection bar, the respective connection bar being connected to the support column.
However, Runge teaches wherein each of the forming assemblies (24, 25) is connected to at least a respective connection bar (20, 61), the respective connection bar being connected to the support column (12, 13).
Given the teachings of Runge, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to incorporate the vertical support column(s) of Runge with the forming ring assemblies Ghirardello.  Ghirardello is concerned with the problem of having the various elements of the packaging machine, including the forming ring assemblies, maintain their proper position.  Having support columns as in Runge would serve to ensure that the vertical positioning of the various elements was maintained thus ensuring a consistent position between elements which is important for having the final product be manufactured consistently as well.  Columns 

Regarding claim 16, Ghirardello as modified by Runge above discloses wherein each connection bar (Runge – 20, 61) is moveable (Runge - col. 4 lines 55-58, col. 8 lines 59-68) along the support column (Runge – 12, 13).

Regarding claim 17, Ghirardello as modified by Runge above discloses wherein the conveying means (Ghirardello - 5, paragraph 41, rollers of 13) comprises a web drive assembly (Ghirardello - 5, paragraph 41, rollers of 13; Runge – equivalent 32, 33) arranged within (Ghirardello - at least rollers of 13 are in isolation chamber) the isolation chamber (Ghirardello - 21) upstream of the tube forming device (Ghirardello - 7) along the advancement path, the web drive assembly being carried by the support column (Runge – 12, 13).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghirardello (PG Pub 2014/0196407 A1) in view of Runge (US Patent 3,324,621) in view of Kovacs et al. (US Patent 6,170,227 B1) hereinafter referred to as Kovacs.
Regarding claim 3, Ghirardello discloses wherein the base support structure (26, 27) comprises a main frame structure (26, 27) and discloses an isolation chamber (21) carried by the main frame structure (figs. 1-2), but does not disclose wherein the isolation chamber comprises an auxiliary frame.
However, Kovacs teaches an isolation chamber (12, and front doors seen in fig. 1, and paneling) comprises an auxiliary frame (box frame of 12 seen in figs. 2-3).
Given the teachings of Kovacs, it would have been obvious to one of ordinary skill in the art at the time of effective filing to having the isolation chamber of Ghirardello comprise an auxiliary frame.  Doing so would provide greater structural support for the sidewalls of the isolation chamber of Ghirardello as box frame structures are known to do.

Regarding claim 4, Ghirardello as modified by Runge and Kovacs discloses wherein the isolation chamber (Ghirardello - 21) comprises a housing (Ghirardello – walls of 21 seen in figs. 1-2; Kovacs – paneling of #12) connected to the auxiliary frame (Kovacs - box frame of 12 seen in figs. 2-3) and the support column (Runge – 12, 13) is distinct from the auxiliary frame and the housing.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghirardello (PG Pub 2014/0196407 A1) in view of Runge (US Patent 3,324,621) in view of Eidebakken et al. (PG Pub 2015/0336701 A1) hereinafter referred to as Eidebakken.
Regarding claim 12, Ghirardello discloses wherein the sterilizing unit comprises a radiation source (paragraphs 51, 105 – “radiation of appropriate wavelength and intensity”) adapted to direct radiation onto the, in use, advancing web of packaging material.  Ghirardello does not disclose the radiation source is an electron beam generator.
However, Eidebakken teaches an electron beam generator (Abstract; 10, 14; paragraphs 6, 49-50) used for sterilizing packaging material.
Given the teachings of Eidebakken, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the sterilizing radiation source of Ghirardello be an electron beam generator as in Eidebakken.  Doing so would allow a user to more precisely control the affected area of the sterilizing radiation and ensure that the entire package surface was sterilized.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See notice of references cited.  The art of record generally pertains to vertical fill packaging machines and the support mechanisms related thereto.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731